505 F.2d 476
87 L.R.R.M. (BNA) 3039, 164 U.S.App.D.C. 369,75 Lab.Cas.  P 10,526
National Association of Orchestra Leadersv.N. L. R. B.
73-2067
UNITED STATES COURT OF APPEALS District of Columbia Circuit
11/11/74

1
N.L.R.B.

PETITION DENIED

2
---------------



* The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule.